J-A02017-22


    NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    EVANOVICH, INC.                            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    WYATT, INC., AND DEVON S. WYATT            :   No. 846 WDA 2021

                  Appeal from the Order Entered June 29, 2021
               In the Court of Common Pleas of Allegheny County
                         Civil Division at GD-21-005639


BEFORE:      OLSON, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY MURRAY, J.:                            FILED: January 28, 2022

        Evanovich, Inc. (Appellant) appeals from the order granting the motion

to strike lis pendens1 filed by the titleholder to certain real property, Wyatt,

Inc. and Devon S. Wyatt (collectively, Wyatt). We affirm.

        In May 2020, Appellant entered into an agreement with Wyatt to

perform landscaping work at a residence owned by Wyatt, located at 330

Shields Lane, Sewickley, PA (the property). Wyatt paid Appellant $48,000.00

as a deposit for the landscaping. Appellant completed the work in October




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1  “A lis pendens, once properly indexed, provides notice to potential buyers
that a piece of property is in litigation. Anyone who buys such property takes
title subject to the lawsuit’s outcome.” Barak v. Karolizki, 196 A.3d 208,
211 n.2 (Pa. Super. 2018).
J-A02017-22


2020 and sent an invoice to Wyatt for $56,937.00. Appellant claims Wyatt

failed to remit full payment.

       On May 20, 2021, Appellant filed a complaint against Wyatt seeking

monetary damages in the amount of $15,957.00.2 The complaint pled three

counts: breach of contract, quantum meruit, and unjust enrichment.

Appellant also claimed the landscaping work considerably increased the value

of the property, which Wyatt subsequently listed for sale. Simultaneously with

the filing of the complaint, Appellant filed a praecipe for lis pendens.

       On June 11, 2021, Wyatt filed a motion to strike lis pendens (motion to

strike), arguing the doctrine was inapplicable because “[t]his matter involves

a breach of contract dispute for money damages, and does not concern any

issues of title or claims of ownership of [the p]roperty by [Wyatt].” Motion to

Strike, 6/11/21, at ¶ 14. Wyatt cited this Court’s decision in Psaki v. Ferrari,

546 A.2d 1127 (Pa. Super. 1988), where we stated: “[A] party is not entitled

to have his case indexed as lis pendens unless title to real estate is involved

in litigation. Lis pendens may not be predicated upon an action seeking to

recover a personal demand.” Id. at 1128 (emphasis added); Motion to Strike,

6/11/21, at ¶ 15.

       On June 14, 2021, Appellant filed a brief in opposition to the motion to

strike, arguing that lis pendens was proper because Appellant’s claim “touches


____________________________________________


2 Appellant also sought “equitable relief,” “return of services, materials or
labor,” and attorney’s fees. See generally Complaint, 5/20/21.

                                           -2-
J-A02017-22


and concerns the [] property, specifically, the landscape.” Brief in Opposition,

6/14/21, at unnumbered p. 3 (emphasis and brackets omitted).

       By order entered June 29, 2021, the trial court granted Wyatt’s motion

to strike and struck the lis pendens indexed against the property. Appellant

timely filed a notice of appeal,3 followed by a court-ordered Pa.R.A.P. 1925(b)

statement. The trial court issued a responsive opinion rejecting Appellant’s

challenge to the order, reasoning, in relevant part:

       [Appellant’s] $15,957 claim against [] Wyatt [] lacks any
       fraudulent conveyance, quiet title, specific performance or similar
       claim that places title to real estate at issue.         Although
       [Appellant’s] claim involves landscaping performed on [the
       property], it is very apparent that [] Wyatt’s title to that land
       is undisputed. [Appellant] is prohibited from using a lis pendens
       as an alternative when “negotiations ... concerning the bill...”
       have prevented the timely filing of a mechanic’s lien. Brief in
       Opposition to Motion to Strike, [6/14/21, at unnumbered p. 3],
       footnote no. 1 [(wherein Appellant stated that it “was unable to
       file a mechanics [sic] lien on the [] property due to negotiations
       taking place between [Appellant] and [Wyatt] concerning the bill
       owed to [Appellant] by [Wyatt].”)]; 49 P.S. § 1502[(a)(1)]
       (mechanic’s lien claim must be filed within six months after the
       completion of the work). Thus, my decision to strike the lis
       pendens was correct.

Trial Court Opinion, 8/23/21, at 3 (emphasis added; footnote omitted); see

also id. at 2-3 (discussing, similar to Psaki, supra, precedential case law

which explains that title to real estate must be at issue for a lis pendens to be

proper).



____________________________________________


3 It is undisputed that “an order striking lis pendens is immediately
appealable.” Barak, 196 A.3d at 218.

                                           -3-
J-A02017-22


      On appeal, Appellant presents the following issues for our review:

      I.    WHETHER THE TRIAL COURT COMMITTED ERROR OF LAW,
            ABUSED ITS DISCRETION OR VIOLATED CONSTITUTIONAL
            RIGHTS IN STRIKING THE COMMON LAW LIS PENDENS
            ACTION?

      II.   MUST ACTUAL PHYSICAL TITLE BE AT ISSUE IN A COMMON
            LAW LIS PENDENS ACTION?

      III. WHETHER ANY CLAIM THAT TOUCHES AND CONCERNS THE
           LAND IS SUFFICIENT TO WARRANT THE APPLICATION OF
           COMMON LAW LIS PENDENS?

Appellant’s Brief at 4.

      We address Appellant’s issues together, as they are related and involve

pure questions of law. Accordingly, “our scope of review is plenary, and our

standard of review is non-deferential.” Quigley v. Unemployment Comp.

Bd. of Review, 263 A.3d 574, 589 (Pa. 2021).

      We have explained:

      “[T]he doctrine of lis pendens is based in common law and equity
      jurisprudence, rather than in statute, and is wholly subject to
      equitable principles.” Dorsch [v. Jenkins], 365 A.2d 861, 863-
      64 (Pa. Super. 1976) (citing Dice v. Bender, 117 A.2d 725 (Pa.
      1955)). “[T]he doctrine does not establish an actual lien on the
      affected property.” McCahill [v. Roberts,] 219 A.2d [306,] 309
      [(Pa. 1966)]. “Its purpose is merely to give notice to third persons
      that the real estate is subject to litigation and ‘that any interest
      which they may acquire in the real estate will be subject to the
      result of the action.’” Psaki, 546 A.2d at 1128 (quoting Dice,
      117 A.2d at 727); see also McCahill, 219 A.2d at 309.

Michael v. GLD Foremost Holdings, LLC, 156 A.3d 318, 322 (Pa. Super.

2017) (some citations modified).




                                     -4-
J-A02017-22


      Appellant argues the trial court erred in striking the lis pendens because,

contrary to the court’s determination, “actual physical title of real property

does not have to be at issue for application of the doctrine of lis pendens.”

Appellant’s Brief at 11 (capitalization omitted). Appellant concedes that this

Court has held “a party is not entitled to have his case indexed as lis pendens

unless title to real estate is involved in litigation.”   Id. at 12 n.5 (quoting

Psaki, 546 A.2d at 1128) (underline in original).           However, Appellant

complains the “Psaki Court cited to no relevant authority in support of this

proposition.” Appellant’s Brief at 12 n.5. Appellant cites our Supreme Court’s

decision in Dice, supra, alleging that “all that [is] required to assert a

common law lis pendens action is a declaration that a claim touches and

concerns the land.” Id. at 12 (underline in original) (citing generally Dice,

117 A.2d 725).     Appellant contends its claim against Wyatt “touches and

concerns” the property, where Appellant improved the property with

landscaping materials and labor. Appellant’s Brief at 13. Finally, Appellant

argues the trial court acted improperly by failing to make “any inquiry into

whether or not the application of the doctrine of lis pendens was harsh or

arbitrary nor whether the cancellation of the lis pendens would result in

prejudice to [] Appellant, which Appellant asserts prejudice due to the lower

court’s cancellation.” Id. at 11 n.3.

      We disagree with Appellant and conclude the trial court correctly applied

precedent in striking the lis pendens indexed against the property. Precedent


                                        -5-
J-A02017-22


unequivocally holds that title to the real estate at issue in litigation must be

implicated for a lis pendens to be proper. See, e.g., Psaki, 546 A.2d at 1128;

Michael, 156 A.3d at 322 (“If title to the property is not subject to the result

of the litigation, then . . . [t]o impose lis pendens in such a case would prove

to be an arbitrary application of the doctrine and, ‘equity can and should refuse

to give it effect, and, under its power to remove a cloud on title can and should

cancel a notice of lis pendens which might otherwise exist.’” (quoting Dice,

117 A.2d at 727)). Indeed, in Michael, this Court reversed the trial court’s

refusal to strike a lis pendens indexed against real property, where the trial

court “erred by ignoring the threshold requirement that title to real estate

be at issue.”   Michael, 156 A.3d at 323 (emphasis added) (citing Psaki,

supra, and stating: “The outcome of the underlying contractual dispute will

not affect who has title to [the real estate]. Rather, [plaintiff] demands money

damages.”).

      Here, the record confirms the trial court’s statement that, “[a]lthough

[Appellant’s] claim involves landscaping performed on [the property], it is

very apparent that [] Wyatt’s title to that land is undisputed.” Trial Court

Opinion, 8/23/21, at 3; cf. Barak, 196 A.3d at 222 (lis pendens was

appropriate where “[t]itle is clearly [at] issue” in plaintiff’s quiet title action).

Thus, the trial court properly struck the lis pendens indexed against the

property, and did not err in failing to weigh the equities, as Appellant failed to




                                        -6-
J-A02017-22


“establish the threshold requirement for lis pendens.”4 Michael, 156 A.3d at

324 (only where title to the real property at issue in litigation is implicated will

a trial court proceed to weigh the equities); see also Barak, 196 A.3d at 218

(articulating the two-part test for reviewing a lis pendens and stating, “step

one is to ascertain whether title is at issue in the pending litigation.” (citation

and quotation marks omitted)).

       Finally, Appellant’s reliance on Dice, supra, is misplaced, as the dispute

in Dice implicated the issue of title, unlike the instant case. See Dice, 117

A.2d at 726; see also Trial Court Opinion, 8/23/21, at 2 (distinguishing Dice

and correctly observing: “[Appellant’s] argument, that a lis pendens may be

filed for any claim that touches or concerns the land, is absent from the [Dice]

decision.”).

       As the trial court did not err in its legal determination, we affirm the

order striking the lis pendens indexed against the property.

       Order affirmed.




____________________________________________


4 Further, contrary to Appellant’s argument, this conclusion is not altered by
the complaint’s demand for equitable relief and the return of materials and
labor, in addition to monetary damages, since title to the property is not at
issue. Cf. Appellant’s Reply Brief at 3.

                                           -7-
J-A02017-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/28/2022




                          -8-